COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Melissa A. Pulsipher

Appellate case numbers: 01-15-00171-CV
                        01-15-00172-CV

Trial court case numbers: 13CP0049
                          15CP0007

Trial court:              306th District Court of Galveston County

        Relator’s Redacted Petition for Writ of Mandamus filed on February 26, 2015 still
contains references to the names of children who are the subject of parental termination cases in
violation of Texas Rule of Appellate Procedure 9.8. We STRIKE the Redacted Petition for Writ
of Mandamus and ORDER relator to again refile a compliant petition within 10 days of the date
of this order.
        Examples of missing redactions can be found in the filing on pages 129, 130, 135, 136,
137, 138, 146, 147, 156, and 158 of the .pdf version of the filing. This list, however, is not
meant to be exhaustive and the document should be thoroughly reviewed again for redaction
purposes. It is also recommended counsel search the .pdf version of the document using the
“find” feature before refiling. Again, this order does not affect the deadline for responses to the
petition from real parties in interest, which remains March 16, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: February 27, 2015